DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.

Specification
In the amendment to paragraph [0041], filed on October 24, 2022, the paragraph is labeled as “[0001]”, but this should remain as paragraph “[0041]”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For this case, “a control mechanism” is being understood as a joystick or directional buttons.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Based on the 112(f) interpretation above, Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-12, 14-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft et al. (US 2016/0000991; “Kraft”).
Claim 1, Kraft discloses a drilling device (Figs. 1-9) comprising: a steerable mechanism (Fig. 9; 140; Fig. 4a; 107; paragraph [0083]) comprising a flexible portion (distal end of the shaft) with a controllable bending angle (Fig. 4a; paragraph [0083]), wherein the steerable mechanism further comprises a flexible cable (Fig. 4a; paragraph [0083];107, 407) configured to actuate the controllable bending angle (Figs. 4a-9; paragraph [0083]), and wherein the steerable mechanism defines an inner lumen (Fig. 4d; central lumen that 105 exits out of), and wherein the steerable mechanism includes a steering motor (paragraph [0083]; note how the steering device can be manual or be a powered control, a powered control inherently has a motor to drive the actuation) configured to apply pulling force on the cable to achieve the controllable bending angle (paragraph [0083]); a cutting tool (Figs. 6b-6d) configured to be disposed through the inner lumen of the steerable mechanism (Figs. 4a-6b; paragraphs [0068]-[0078]); a cutting motor (paragraph [0075]) configured to rotate the cutting tool (paragraph [0075]); and a driving mechanism (the entire handle/base) comprising a control mechanism (140) configured to provide control of the controllable bending angle of the steerable mechanism (paragraph [0083]), wherein the control mechanism controls a trajectory of the steerable mechanism via tension in the flexible cable (paragraph [0083]), and wherein the control mechanism controls feed velocity (paragraph [0083]; note that it is for advancing and retracting). 
Claim 2, Kraft discloses the drilling device of claim 1, wherein the driving mechanism comprises a housing (Fig. 9; the handle housing).
Claim 4, Kraft discloses the drilling device of claim 2, wherein a battery (Fig. 9; 163; paragraph [0075]) is disposed within the housing of the driving mechanism.
Claim 5, Kraft discloses the drilling device of claim 1, wherein the driving mechanism includes a switch (Fig. 9; paragraph [0075]) for engaging a rotational drilling action of the steerable mechanism.
Claim 6, Kraft discloses the drilling device of claim 1, wherein the control mechanism comprises one selected from a group consisting of a joystick and directional buttons (Fig. 9; paragraph [0083]; could be considered either a joystick or a button).
Claim 8, Kraft discloses the drilling device of claim 1, wherein the driving mechanism includes a control (paragraph [0075]) for speed of the rotational drilling action of the steerable mechanism (paragraph [0075]).
Claim 9, Kraft discloses the drilling device of claim 1, wherein the steerable mechanism comprises a continuum dexterous manipulator (CDM) or a multi-back bone jointed mechanism with an open lumen (Figs. 4a, 4d, and 4e).
Claim 10, Kraft discloses the drilling device of claim 9, further comprising the CDM being formed from a metal (as noted for claim 9 it is the multi-back bone that is taught, so any further limitations to the CDM are irrelevant and Kraft still teaches the claims).
Claim 11, Kraft discloses the drilling device of claim 10, wherein the metal comprises one selected from a group consisting of titanium or nitinol (as noted for claim 9 it is the multi-back bone that is taught by Kraft, so any further limitations to the CDM are irrelevant and Kraft still teaches the claims).
Claim 12, Kraft discloses the drilling device of claim 1, wherein the controllable bending angle is controlled by pulling on the flexible cable or controlling the controllable bending angle (paragraph [0069], [0083]).
Claim 14, Kraft discloses the drilling device of claim 1, wherein the cutting tool comprises a ball end- mill or other types of milling, drilling, and machining geometries (Figs. 6a-6d).
Claim 15, Kraft discloses the drilling device of claim 1, wherein the steerable mechanism further comprises notches cut along its length to facilitate bending (Figs. 4a and 4e).
Claim 16, Kraft discloses the drilling device of claim 1, wherein the steerable mechanism defines a plurality of channels through which a plurality of flexible cables are disposed for control of the steerable mechanism (Fig. 4d).
Claim 17, Kraft discloses the drilling device of claim 16, wherein the plurality of cables are actuated to provide movement of the steerable mechanism (paragraphs [0069], [0070], and [0083]).
Claim 18, Kraft discloses the drilling device of claim 1, wherein the cutting tool comprises a flexible distal end (Figs. 4d and 4e; paragraphs [0074]-[0078]; note how 105 can be the aspiration cannula or the drill tips and 4e shows how 105 is able to bend).
Claim 21, Kraft discloses the drilling device of claim 1, wherein the control mechanism is configured to execute a preoperative trajectory plan (paragraph [0083]; user can use the buttons to guide the tip wherever they want based on any type of plan).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2016/0000991; “Kraft”), in view of Simaan et al. (US 2014/0330432; “Simaan”).
Claim 7, Kraft discloses the drilling device as noted above.
However, Kraft does not disclose the device comprising robotic control of the steerable mechanism.
Simaan teaches a steerable mechanism (Fig. 1; abstract) comprising robotic control of the steerable mechanism (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the steerable mechanism of Kraft to comprise robotic control, as taught by Simaan, in order to allow a surgical procedure that requires precise movement for minimally invasive surgical procedures (paragraph [0004]).
Claims 9, Kraft discloses the drilling device as noted above.
However, Kraft does not disclose the steerable mechanism comprising a CDM.
Simaan teaches a steerable mechanism (Fig. 1; abstract) comprising a CDM (abstract). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the steerable mechanism of Kraft to comprise a CDM, as taught by Simaan, in order to allow a surgical procedure that requires precise movement for minimally invasive surgical procedures (paragraph [0004]).
Claim 13, Kraft discloses the drilling device as noted above.
However, Kraft does not disclose the steerable mechanism defining a second lumen through which an endoscope can be disposed.
Simaan teaches a steerable mechanism defining a second lumen through which an endoscope can be disposed (Fig. 2; paragraph [0070]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a second lumen, as taught by Simaan, to the device of Kraft, in order to allow multiple tools to be inserted through the device (Fig. 2; paragraph [0070]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2016/0000991; “Kraft”), in view of Jorgensen (US 2015/0066033).
Claims 9-10, Kraft discloses the drilling device as noted above.
However, Kraft does not disclose the steerable mechanism comprising a CDM.
Jorgensen teaches a steerable mechanism (Fig. 1; abstract) comprising a CDM (Figs. 5-9). The CDM is formed from a metal (paragraph [0035]). Wherein the metal comprises one selected from a group consisting of titanium or nitinol (
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the steerable mechanism of Kraft to comprise a CDM, as taught by Jorgensen, in order to allow a surgical procedure that requires precise movement for minimally invasive surgical procedures (paragraph [0004]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2016/0000991; “Kraft”), in view of Simaan et al. (US 2014/0330432; “Simaan”), in further view of Arcenio (US 2009/0270862).
Kraft in view of Simaan discloses the device as noted above.
However, they do not disclose the CDM being made from a metal.
Arcenio teaches a steerable surgical device (Fig. 25) being formed from a metal (paragraph [0114]). Wherein the metal comprises one selected from a group consisting of titanium or nitinol (paragraph [0114]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device of Kraft in view of Simaan out of a metal, as taught by Arcenio, since these are well-known suitable bio-compatible materials (paragraph [0114]).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2016/0000991; “Kraft”), in view of Jorgensen (US 2015/0066033), in further view of Arcenio (US 2009/0270862).
Kraft in view of Jorgensen discloses the device as noted above.
However, they do not disclose the CDM being made from a metal.
Arcenio teaches a steerable surgical device (Fig. 25) being formed from a metal (paragraph [0114]). Wherein the metal comprises one selected from a group consisting of titanium or nitinol (paragraph [0114]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device of Kraft in view of Jorgensen out of a metal, as taught by Arcenio, since these are well-known suitable bio-compatible materials (paragraph [0114]).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2016/0000991; “Kraft”), in view of Green et al. (US 2003/0097133; “Green”).
Claim 19, Kraft discloses the device as noted above.
However, Kraft does not disclose the cutting tool being formed of metal.
Green teaches a cutting tool that is formed from metal (paragraph [0051]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cutting tool of Kraft out of metal, as taught by Green, since this is a well-known material that can be used to cut through bone (paragraph [0051]).
Claim 20, Kraft discloses the device as noted above.
However, Kraft does not disclose the cutting tool comprising a quick connect mechanism.
Green teaches a cutting tool that comprises a quick connect mechanism (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a quick connect mechanism to connect the parts of Kraft in the manner taught by Green, in order to allow for rapid coupling and uncoupling (paragraph [0049]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2016/0000991; “Kraft”), in view of Kato et al. (US 2004/0249277; “Kato”).
Kraft discloses the drilling device of claim 1. 
However, Kraft does not disclose the flexible portion comprising a flexible torque coil.
Kato teaches a drill device wherein a flexible portion comprises a flexible torque coil (paragraphs [0038] and [0053]-[0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flexible portion of Kraft to comprise a flexible torque coil, as taught by Kato, in order to ensure good rotational maneuverability and torque transmissibility (paragraph [0054]).

Response to Arguments
In response to Applicant’s arguments that claim 6 is directed to a more specific implementation of the control mechanism, the Examiner respectfully disagrees. As noted in the 112(f) section above. The control mechanism in claim 1 is being interpreted under 112(f), which is that the control mechanism is being interpreted as being a joystick and/or directional buttons, just like claim 6 is claiming.
In response to Applicant’s arguments that Kraft does not disclose a steering motor and a cutting motor, the Examiner respectfully disagrees. As noted in the office action above, Kraft mentions that the steering device can be a powered control, which inherently means there has to be a motor to drive the actuation and steering of the tool tip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775